DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to amendment received Oct. 8, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-7 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., U.S. Patent Application Publication No. 2019/0066503 (referred to hereafter as Li) in view of Hayes, U.S. Patent No. 9,811,085.
As to claims 1 and 14-15, Li teaches an automated valet parking method and system comprising: 
initiating an automated valet parking procedure (see para. 39); 
receiving a target position and a guide route to the target position (see para. 39); 

performing, by a vehicle, autonomous driving toward the target position along the guide route; performing, by the vehicle, autonomous parking to the target position; and ending the automated valet parking procedure (see para. 41, para. 53, step 6A).
Li does not explicitly teach transmitting, by the infrastructure, the target position and the guide route to the vehicle through V2I communication.
However, Hayes teaches transmitting, by the infrastructure, the target position and the guide route to the vehicle through V2I communication (see col. 2 lines 66-col. 3 lines 25, col. col. 3 lines 45-col. 3 lines 11 and col. 17 lines 1-9)
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application transmit, by the infrastructure, the target position and the guide route to the vehicle through V2I communication in Li as taught by Hayes. Motivation to do so comes from the knowledge well known in the art that allowing the infrastructure to select a parking spot for vehicles would make it easier to efficiently determine available parking spots and organize vacancies.
As to claims 2 and 16, Li in view of Hayes teach the method and vehicle according to claims 1 and 15. Li further teaches the target position includes a destination to be reached by the vehicle, and the destination includes a vacant parking slot in a parking lot (see para. 29, 36 and 38).

As to claim 4, Li in view of Hayes teach the method and vehicle according to claim 3. Li further teaches n the vehicle autonomously performs autonomous parking to the target position by using an advanced driver assistance system (ADAS) after reaching the specific spot (see para. 45-49).
As to claim 5, Li in view of Hayes teach the method and vehicle according to claims 4. Li further teaches the ADAS includes a partially automated parking system (PAPS) (see para. 38 and 45-49).
As to claim 6, Li in view of Hayes teach the method and vehicle according to claims 1. Li further teaches the guide route is information including distances and vehicle operations, and the vehicle operations include traveling forward, traveling backward, turning left, and turning right (see para. 41 and 45-49).
As to claims 7 and 18, Li in view of Hayes teach the method and vehicle according to claims 1 and 15. Li further teaches the guide route includes a parking lot map on which a plurality of waypoints and the target position are present (see para. 29, 36 and 38).
As to claim 12, Li in view of Hayes teach the method and vehicle according to claims 1. Li further teaches performing the autonomous parking comprises activating an advanced driver assistance system (ADAS) (see para. 41 and 45-49).
.
Allowable Subject Matter
3.	Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection.
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663